Citation Nr: 1645603	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  13-02 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to June 1, 2006 for the award of a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1966 to July 1975. 

This matter comes before the Board of Veterans Appeals (Board) from a December 2007 rating decision by the Department of Veterans Affairs, Regional Office (RO), located in Pittsburgh, Pennsylvania, which in pertinent part, awarded entitlement to TDIU and assigned an effective date of June 1, 2006.  The Veteran appealed the assigned effective date. 

On his October 2010 substantive appeal, the Veteran indicated his desire to testify before a member of the Board at the Central Office in Washington, District of Columbia.  He was scheduled for such a hearing in July 2013, but prior to that date, he requested that his hearing be postponed until March 2014.  Although it does not appear that the Veteran was rescheduled for his requested hearing in 2014, he has since informed VA that he is unable to travel from Germany to the United States.  See January 2016 correspondence.  As such, the Board finds that the Veteran has withdrawn his request for a Board hearing. 

The Board acknowledges that the Veteran has submitted additional evidence in October 2014 (which still requires translation from German to English) after the issuance of a December 2012 statement of the case without a waiver of initial consideration.  However, given the favorable decision below, the Board finds that the lack of initial consideration of the new evidence is not prejudicial to the Veteran.  38 C.F.R. § 20.1304(c) (2015).



FINDINGS OF FACT

1.  VA received an informal claim for entitlement to a TDIU on August 8, 2005, and his claim was continuously adjudicated until a December 2007 rating decision awarded entitlement to TDIU effective from June 1, 2006. 

2.  The competent and credible evidence shows that the Veteran has been unable to secure or follow gainful employment as a result of service-connected disabilities as of September 6, 2005, the date following the last day that he worked. 


CONCLUSION OF LAW

The criteria for an effective date of September 6, 2005 for the award of a TDIU rating have been met.  38 U.S.C.A. § 5107, 5110 (West 2014); 38 C.F.R. § 3.400, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims entitlement to an effective date prior to June 1, 2006 for the grant of a total disability rating based upon individual unemployability (TDIU).  As discussed herein, the Board finds that an effective date of September 6, 2005, the date following the day that the Veteran last worked, is warranted. 

Initially, the Board notes that the Veteran's claim for an earlier effective date arises following the RO's December 2007 decision, which awarded entitlement to TDIU, effective from June 1, 2006, when the Veteran submitted a March 2008 notice of disagreement appealing the assigned effective date.  The record contains a statement of the case (SOC) on the issue of earlier effective for award of TDIU that is dated July 6, 2009.  Although the actual date the notification of the SOC was sent is not of record, it is presumed to be the same as the date of the statement of the case.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2015). On October 22, 2009, VA received the Veteran's substantive appeal that was dated October 14, 2009.  VA did not notify the Veteran that his substantive appeal was "untimely" until the issuance of a December 2012 SOC.  

The record reflects that the Veteran has been living in Germany, and the Board acknowledges that the transit of mail through foreign countries likely requires additional time.  Moreover, the Veteran was not notified that his October 2009 substantive appeal was untimely until 2012, and the RO has not denied his claim for an earlier effective date on that basis.  Resolving any doubt in the Veteran's favor, and in consideration of the mailbox rule, the Board finds that the Veteran's substantive appeal following the issuance of the July 2009 SOC was timely.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 20.305 (2015).

In general, the effective date of an award of compensation and rating based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997). 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2015). 

The law provides that a TDIU may be granted upon a showing that the veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or his service-connected disabilities, with one disability ratable at 60 percent or more, or, for more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent or more.  38 C.F.R. § 4.16(a).  

In this case, the record shows that the Veteran has met the schedular criteria for a TDIU rating since 1998.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26 (2015).  

As noted above, the effective date of a TDIU claim is generally the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

On August 8, 2005, VA received the Veteran's informal claim for entitlement TDIU, when he stated that due to the severity of his service-connected cervical spine disability, he needs to quit his job and he should be awarded 100 percent disability.  The Board considers the August 2005 correspondence an informal claim for entitlement to TDIU.  See 38 C.F.R. § 3.155(a).  

Thereafter, the Veteran has consistently reported, which has been confirmed by documents from his employer, that he last worked on September 5, 2005.  See October 2005 and January 2006 VA Form 21-8940, Application for Increased Compensation Based on Unemployability; completed February 2006 VA Form 21-4192, Request for Employment Information, from employer; June 2008 and December 2008 statements in support of claim from employer; private treatment records; records from German Pension Insurance and United States Social Security Administration; a November 2005 private medical statement; and the reports of June 2007 VA examinations.  In addition, the record shows that the Veteran received short-term disability payments starting on September 5, 2005 and ending May 31, 2006.  This evidence all supports that the Veteran last worked on September 5, 2005.  

In addition, VA has already conceded that the medical evidence supports the finding that the Veteran's service-connected disabilities preclude his ability to obtain and maintain substantially gainful employment since September 5, 2005.  See December 2012 statement of the case. 

Although VA received the Veteran's informal claim on August 8, 2005, which was followed by the submission of his formal application for TDIU, the competent evidence of record demonstrates that the Veteran's last day of work was on September 5, 2005, as such the date following that day is the date that entitlement to TDIU arose.  The proper effective date is later of the two dates.  As such, September 6, 2005 is the earliest date that an award of entitlement to TDIU can be assigned.  See 38 C.F.R. § 3.400.  In accordance with the Veteran's various statements, the effective date of September 6, 2005, the date following the last day that he worked, constitutes a full grant of the benefit sought on appeal.

Accordingly, the Board finds that an earlier effective date of September 6, 2005 is warranted for the award of a TDIU rating.  See 38 U.S.C.A. §§ 5110(a), 5107(b); 38 C.F.R. §§ 3.102, 3,400, 4.3; Gilbert, 1 Vet. App. 49.


ORDER

An effective date of September 6, 2005 for the award of a TDIU rating is granted.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


